'"•PEALS
                                           12th 1   j         let
                                             r




                                                               FILE COPY



        RE: Case No. 15-0529                            DATE: 8/26/2015
        COA #: 12-13-00379-CV              TC#:     12-2467-C/B
STYLE:MARTHA     N.   HILL   AND   GARY   HILL
   v.   WINNON   EARL   SWORD
     A petition for review was filed today in the
above-styled case.  Respondent may file either a
response, or a waiver of response.   If you file a
waiver, the Court will not grant the petition without
first requesting a response.  (Tex. R. App. P. 53.3)
There is no fee for a response or a waiver.

                             MS.   CATHY   S.    LUSK
                             CLERK, TWELFTH COURT OF APPEALS
                             1517 WEST FRONT, SUITE 354
                             TYLER, TX  75702